Carley, Judge.
This case previously appeared in this court as Paine, Webber &c., Inc. v. McNeal, 161 Ga. App. 835 (288 SE2d 760) (1982). In that case, the main appeal by Paine, Webber was designated as case no. 62867 and the cross-appeal by McNeal was designated as case no. 62868. In case no. 62867, we reversed the trial court’s denial of summary judgment to Paine, Webber, but affirmed the denial of summary judgment to Skone. In McNeal’s cross-appeal, case no. *56762868, we affirmed the trial court’s order enforcing the arbitration agreement as to Skone. On certiorari, the Supreme Court affirmed this Court’s reversal of the trial court’s denial of summary judgment in favor of Paine, Webber, but reversed our affirmance of the denial of summary judgment in favor of Skone. McNeal v. Paine, Webber &c., Inc., 249 Ga. 662 (293 SE2d 331) (1982). Our original opinion is vacated and the judgment of the Supreme Court is made the judgment of this Court. In case no. 62867, the judgment of the trial court is reversed with direction that summary judgment be entered in favor of Paine, Webber and Skone.
Decided September 17, 1982.
Gary W. Hatch, Dom H. Wyant, for appellants.
Edward L. Saveli, for appellee.
In view of the reversal of the denial of summary judgment to Skone, the issue raised by the cross-appeal (case no. 62868) dealing with Skone’s right to enforce the arbitration agreement is rendered moot and the cross-appeal must be dismissed.

Judgment in case no. 62867reversed; case no. 62868 dismissed.


Quillian, C. J., Deen, P. J., McMurray, P. J, Shulman, P. J., Banke, Birdsong, Sognier and Pope, JJ, concur.